Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Response to Restriction/Election
Applicant’s election of “poly(e-caprolactone)(PLC)” for the “first polymeric solution”, “poly(ethylene oxide)” for the “second polymeric solution”, “chloroform” for the  “first solvent”, “ethanol” for the “second solvent”, and “a molecule” for the “particle-of-interest”, in response to election of species requirement is also acknowledged. Since Applicants did not traverse the restriction requirements, the election has been treated as an election without traverse (MPEP § 818.03(a)).
Applicants preserve their right to file a divisional on the non-elected subject matter.
Claims 1-14 are examined on merits in this office action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 and 7-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a 
All the combinations of polymers as claimed do not have clear descriptive support in the specification and several combinations are contradictory to what is described in the specification. Claim 1 recites “first polymeric solution” and “second polymeric solution”. The term “first polymer” and “second polymer” has not been clearly defined in the specification (note that an example is not regarded as a clear definition). Specification (page 14) recites “as used herein the phrase “polymeric solution” refers to a soluble polymer, i.e. liquid medium containing one or more polymers, co-polymers or blends of polymers dissolved in solvent. The polymer used by the invention can be natural”. Specification (page 15) refers “natural polymer” that are naturally occurring and non-limiting examples of such polymers include silk, collagen-based materials, chitosan, albumin, fibrinogen, and alginate. During examination, the claims must be interpreted as broadly as their terms reasonably allow. In re American Academy of Science Tech Center, 367 F.3d 1359, 136~), 70 USPQ2d 1827, 1834 (Fed. Cir. 2004). Therefore, since polymer includes naturally occurring polymer, “polymers” for first polymeric solution and second polymeric solution as encompassed by claim 1 includes proteins, nucleic acid, polysaccharides (e.g. dextran), phospholipids (copolymer of glycerol and lipids) and so on. As encompassed by claim 1, the first polymeric solution and the second polymeric solution can be the same (see claim 2 wherein claiming them as different clearly indicates that claim 1 has the other alternative wherein the first and the second polymeric solution are the same), as for example, both of them can be protein or both of them can be nucleic acid. As 
However, throughout the specification there is no clear description, guidance or single example of a microtube wherein both the shell and coat are formed from natural polymers such as nucleic acid, proteins, polysaccharidess and wherein the electrospun shell is formed of a first polymeric solution (e.g. comprising nucleic acid) and electrospun coat formed of a second polymeric solution (e.g. comprising protein). There is not a single example in the specification and clear guidance as to what solvent is to be used for first and second solvent when the first polymer is a nucleic acid (e.g. DNA) and what solvent would be selected for second polymer when the second polymer is a nucleic acid (e.g. RNA) or a protein (e.g. an enzyme). There is not a single example in the specification and clear guidance as to what solvent is to be used for first and second solvent when the first polymer is a protein alone (as for example albumin) and what solvent would be selected for second polymer when the second polymer is a  protein alone (e.g. an enzyme or albumin). There is not a single example in the specification and clear guidance as to what solvent is to be used for 3/DMF, CHCl3/DMSO, HFIP, and DMF/THF. There is not a single example or guidance for selection of solvents when both of the shell and coat are nucleic acid as first polymer and nucleic acid or protein as second polymer. The limited guidance of the combination of solvents as described above cannot be considered as representative for various polymers as described above. 
Examples and description should be of sufficient scope as to justify the scope of the claims. Markush claims must be provided with support in the disclosure for each member of the Markush group. The court indicated that although applicants are not required to disclose every species encompassed by a genus, the description of a genus is achieved by the recitation of a representative number of molecules falling within the scope of the claimed genus and microtube comprising electrospun shell and electrospun coat with certain polymer wherein the polymers are different does not provide a representation for large number of combinations of polymers as claimed in claim 1 that fall the scope of the claimed genus. 
A chemical genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. If the genus has substantial variance (in this case different structurally and functionally divergent compounds for first polymer and different structurally and functionally divergent compounds for second polymer have substantial variance), the disclosure must describe a sufficient number of species to reflect the variation within that genus (MPEP 2163) and as described above specification does not have a clear guidance and description for a single microtube (out of various claimed structurally divergent polymers) with both the electrospun shell and electrospun coat are provided by nucleic acid, protein or polysaccharide polymer. Although the MPEP does not specifically define what constitutes a representative number of species, the courts have indicated what does not constitute the same. See, e.g.., In re Gostelli, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989), holding that the disclosure of two chemical compounds within a subgenus did not adequately describe such subgenus. 
Claims 5 and 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

As encompassed by the claim, the first solvent is capable of dissolving both the first polymer and the second polymer but the second solvent is capable of dissolving the second polymer but is incapable of dissolving the first polymer. As claimed in the amended claim, poly(ethylene glycol) alone can be selected for shell and poly (ethylene oxide) alone can be selected for coat polymer {note that poly(ethylene glycol) and poly(ethylene oxide) are claimed separately and thus would be considered different polymer}. For the above combination, the specification does not have clear descriptive support and guidance for a first solvent that is capable of dissolving both the first and second polymer and a second solvent wherein the second solvent is capable of dissolving the poly(ethylene oxide) but incapable of dissolving poly(ethylene glycol). Specification does not have clear descriptive support and guidance for poly(ethylene oxide) alone as first polymer for shell and poly(ethylene glycol)  alone for coat polymer. However, throughout the specification, the guidance and examples for coat polymers are limited to PVA or PEO (see Table 2 & 3)  and solvent for second polymer is strictly limited to solution comprises water in ethanol (see Table 2 and 3). Throughout the specification, all the examples and guidance for shell polymers are limited to certain polymer (See Table 2) and the solvent are limited to CHCl3/DMF, CHCl3/DMSO, HFIP, and DMF/THF and there is not a single example or description wherein the shell polymer is PEO and there is not guidance or 3/DMF) and coat polymer is poly(ethylene glycol) in H2O. 
Examples and description should be of sufficient scope as to justify the scope of the claims. Markush claims must be provided with support in the disclosure for each member of the Markush group. The court indicated that although applicants are not required to disclose every species encompassed by a genus, the description of a genus is achieved by the recitation of a representative number of molecules falling within the scope of the claimed genus and microtube comprising electrospun shell and electrospun coat with certain polymer wherein the polymers are different does not provide a representation for large number of combinations of polymers as claimed in claim 2 that fall the scope of the claimed genus. 
A chemical genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. If the genus has substantial variance (in this case different structurally and functionally divergent compounds for first polymer and different structurally and functionally divergent compounds for second polymer have substantial variance), the disclosure must describe a sufficient number of species to reflect the variation within that genus (MPEP 2163) and as described above specification does not have a clear guidance and description with a single polymer (out of various claimed structurally divergent polymers) for a microtube with electrospun shell and electrospun coat wherein at least the shell is provided by PEO and the coat is provided by poly(ethylene glycol) by co-electrospinning. Although the MPEP does not specifically define what constitutes a representative number of species, the courts have indicated what does not constitute In re Gostelli, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989), holding that the disclosure of two chemical compounds within a subgenus did not adequately describe such subgenus. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-14 are rejected under pre AIA  35 U.S.C. 103(a) as being unpatentable over Dror et al (Small, 2007) in view of Koops et al (WO 2006/019293).
In regards to claims 1-3, 5-6, and 11-14, Dror (entire reference) discloses a method of attaching a protein (e.g. green fluorescent protein) to a microtube, the method comprising coelectrospinning two polymeric solutions through co-axial capillaries, wherein a first polymeric solution of said two polymeric solutions is for forming a shell of the microtube and a second polymeric solution of said two polymeric solutions is for forming a coat over an internal surface of said shell, said first polymeric solution is selected solidifying faster than said second polymeric solution and a solvent of said second polymeric solution is selected incapable of dissolving said first polymeric solution and wherein said second polymeric solution comprises the protein, thereby obtaining a microtube comprising an electrospun shell, an electrospun coat over an internal·surface of said shell and a protein attached to the microtube. Drior discloses st col., last paragraph). Dror teaches that the second polymeric solution if capable of wetting the internal surface of the shell (page 1067, 1st col., last paragraph).
 Dror further teaches that the mechanism by which the core/shell is transformed into hollow fibers (microtube) is primarily based on the evaporation of the core solution through the shell (see abstract and page 1066, 1st col., last paragraph).
Dror discloses protein (e.g. green fluorescent protein) attached to the microture but does not disclose a cell or membrane-coated particle is attached to the microtube.
Koops discloses hollow microfiber for selective adsorption, conversion, isolation or purification of compounds from a mixture of compounds (page 1, lines 1-7). Koops teaches microfiber (i.e. hollow fibres) attached with functionalized or active particles for specific interactions suitable for various applications (page 5, lines 18-32) and the “functionalized or active particles” can comprsise biological cells or organisms (page 6, lines 1-7). 
st col., lines 11-15 and 2nd col., last three lines).
In regards to claim 4, Dror discloses shell comprising pores (page 1070, 2nd col., line 30).
In regards to claim 7, Drior discloses second polymeric solution comprises protein and also teaches exploiting various biological species including enzymes, viruses and bacteria (page 1070) and thus various types of proteins such as albumin, fibronectin and other for various purposes would be obvious to one of ordinary skilled in the art for making the microtubes available for various processes. 
In regards to thickness of the shell (claim 8), Dror disclose thickness of 0.5-1µm, which is within the range of 100nm to about 20 micrometer.
In regards to internal diameter of the microtube (claim 9), Dror discloses various inner diameters (Fig.8) including inner diameter of approximately 3 µm (see abstract), which is within the range of 50nm to about 20 micrometer.
In regards to claim 10, the combination of the references teaches the microtubes of Dror with proteins and functionalized moelcules for binding to molecules intended .
Claims 1-14 are rejected under pre AIA  35 U.S.C. 103(a) as being unpatentable over Zussman et al (US 2010/0129656 A1) in view of Dror et al (Small, 2007) and Koops et al (WO 2006/019293).  
Zussman discloses co-electrospun shell-coat microtube having all the limitations (entire specification including claims 1-19) except attachment of cell or membrane coated particle of interest to the microtube. Various shell polymers, coat polymers, co-polymers, PEG polymers and microfluidic device are discloses throughout the reference of Zussman (see paragraphs 10, 17, 61; Table 3; and claims 1-19).
Dror disclose the same co-electrospun shell-coat microtube and also disclose attachment of protein (GFP) to the microtube during co-spinning but do not teach attaching a cell to the microtube. Drior discloses shell comprising PCL and coat comprising PVA or PEO (Table 1). Drior discloses chloroform/DMF for first polymeric solution i.e. for PCL and ethanol/water for second polymeric solution and the solvents have all the properties as claimed in claims 1, 2, 7 and 14.
Koops discloses hollow microfiber for selective adsorption, conversion, isolation or purification of compounds from a mixture of compounds (page 1, lines 1-7). Koops teaches microfiber (i.e. hollow fibres) attached with functionalized or active particles for specific interactions suitable for various applications (page 5, lines 18-32) and the “functionalized or active particles” can comprsise biological cells or organisms (page 6, lines 1-7). 
st col., lines 11-15 and 2nd col., last three lines). One of ordinary skill in the art would be motivated to attach cells because Dror teaches that microtubes can be utilized for various applications by attaching cells to the microtubes.
Claims 1-14 are rejected under pre AIA  35 U.S.C. 103(a) as being unpatentable over Zhang  et al. (International Journal of Nanomedicine, 2007) in view of of Koops et al (WO 2006/019293).
In regards to claims 1-3, 5-7 and 11-12, Zhang discloses electrospun hollow nanofiber (i.e. shell and coat over the internal surface) (Abstract; Fig1; Fig.3 and page 630 “core-shell structured composite nanofibrous scaffolds; coaxial electrospining on page 631). Throughout the reference, Zhang discloses several combinations of first polymer and second polymer and at least one of them would solidifies faster than the other. Zhang in Table 1 discloses various polymers and solvents. Zhang et al disclose electrospinning with bioactive macromolecules (e.g. collagen) to provide bioactive macromolecules (i.e. molecule of interest attached to the microtube (page 632; et al also disclose encapsulated (i.e. attached) bioactive molecules by electrospun shell polymer for drug delivery (page 634: delivery of bioactive molecules) and the process would attached the molecule of interest to shell and/or internal surface. The polymeric solution disclosed in Zhang is capable of wetting the internal surface. 
Zhang discloses incorporation of bioactive molecules to the microtubes but does not mention cells as bioactive molecule.
Koops discloses hollow microfiber for selective adsorption, conversion, isolation or purification of compounds from a mixture of compounds (page 1, lines 1-7). Koops teaches microfiber (i.e. hollow fibres) attached with functionalized or active particles for specific interactions suitable for various applications (page 5, lines 18-32) and the “functionalized or active particles” can comprsise biological cells or organisms (page 6, lines 1-7). 
Therefore, given the fact that attachment of biological cells to microfiber (microtube) is known in the art, which provides microtubes useful for various applications, it would be obvious to one of ordinary skill in the art at the time the invention was made to consider cells for bioactive molecule in the microtube of Zang with the expectation of providing the microtube of Zhang suitable for various biochemical applications with a reasonable expectation of success.
In regards to claim 4, Zhang discloses shell with pores (Fig. 6). 
With regard to claims 8 and 9, Zhang discloses various thickness and diameter of the electrospun fibers (Table 1, Table 2).

In regards to claim 13, Zhang disclosed PEG block copolymer for nanofiber.
In regards to claim 14, the diffusion depends on the pore size and the bioactive molecule of (collagen) is not disclosed to be capable of diffusion through the shell.
Claims 1-14 are rejected under pre AIA  35 U.S.C. 103(a) as being unpatentable over Yarin  et al. (J. Mater. Chem., 2007) in view of of Koops et al (WO 2006/019293).
With regard to claims 1-3, 6-7, and 10-12, Yarin discloses electrospun hollow nanofiber (i.e. shell and coat over the internal surface) (Fig2; Fig.3) and encapsulation (attachment) of biologically active agent (i.e. molecule of interest) (Introduction).  Yarin et al  disclose co-electrospinning for formation of core-shell fiber and encapsulation of bioactive macromolecules  to provide nanotube attached to bioactive macromolecules (i.e. molecule of interest attached to the nanotube (Page 2586: “co-electrospinning of core-shell polymer micro/nanofibers and manufacturing nanotubes”). The polymeric solution as described above for core is capable of wetting the internal surface.
 Yarin discloses bioactive molecules embeded/encapsulated by electrospun shell polymer for drug delivery and the disclosure would be considered as attachment of the molecule of interest to shell. Yarin discloses dissolving bioactive molecules (e.g. nerve growth factor stabilized with BSA) in PBS, mixing with a solution of a copolymer 
Yarin et al disclose BSA and lysozyme encapsulated in nanofiber cores surrounded by PLC (pages 2589-2590: “encapsulation and release of bioactive agents from core-shell nanofibers) but does not mention cells as bioactive molecule.
Koops discloses hollow microfiber for selective adsorption, conversion, isolation or purification of compounds from a mixture of compounds (page 1, lines 1-7). Koops teaches microfiber (i.e. hollow fibres) attached with functionalized or active particles for specific interactions suitable for various applications (page 5, lines 18-32) and the “functionalized or active particles” can comprsise biological cells or organisms (page 6, lines 1-7). 
Therefore, given the fact that attachment of biological cells to microfiber (microtube) is known in the art, which provides microtubes useful for various applications, it would be obvious to one of ordinary skill in the art at the time the invention was made to consider cells for bioactive molecule in the microtube of yarin with the expectation of providing the microtube of yarin suitable for various biochemical applications with a reasonable expectation of success. Further, attachment of various functionalized or active particles for specific interactions suitable for various applications (page 5, lines 18-32) would be obvious in view of Koops and the microtube with “functionalized or active particles” can comprise various biological cells or organisms (page 6, lines 1-7) and utilizing the microtube in various devices would be obvious to one of ordinary skilled in the art. 

et al  teach shell having pores for release of bioactive molecule (page 2590, 2nd col., lines 14-17). 
With regard to claims 5 and 13, Yarin et al  disclose preparation of core-shell nanofiber with poly(vinyl alcohol)(PVA) and poly(ethylene oxide) (PEO) (page 2590, 2nd col., lines 1-5).
With regard to claims 8 and 9, Yarin et al discloses various thickness and diameter of the electrospun fibers (Figs. 2, 3, 4, 7, 8) and thus various thickness would be obvious absent showing of unexpected advantage for a particular thickness of shell and microtube.
With regard to claim 14, the diffusion depends on the pore size and the bioactive molecule and the nonofiber comprising bioactive agent of Yarin et al  is not limited by shell having pores.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,469,919 in view of Zhang et al. (International Journal of Nanomedicine, 2007).
US patent ‘919 discloses microtube comprising an electrospun shell, an electrospun coat polymer over an internal surface of the shell and a cell or membrane-coated particle-of interest attached to the microtube is disclosed in claim 1. Claim 1 of US patent ‘919 also discloses the first polymeric solution and second polymeric solution, which are the same as the instant claim 1 and the subject matter of the microtube of the dependent claims having the different components are either fully disclosed or would be obvious from claims 1-16 or US patent ‘919. The claims of the US patent do not disclose co-electrospinning two polymeric solution wherein one of the polymeric solution (second polymeric solution) comprises cell or membrane coated particle of interest, to provide the membrane coated particle of interest attached to microtube at the internal surface.
Zhang et al disclose electrospinning with bioactive macromolecules (e.g. collagen) to provide bioactive macromolecules (i.e. molecule of interest attached to the microtube (page 632; bioactive tissue scaffolds; and Table 3). Zhang et al also 
Therefore, given the fact that membrane coated particle of interest can be provide to microtube by co-electrospinning, one of ordinary skilled in the art can easily envisage that the membrane coated particle of interest in the nanotube of US patent ‘919 be provided by co-electrospinning process as disclosed by Zhang because the shell and coat of the microtube are regarded as “electrospun”. 
Claim 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,464,368 Zhang et al. (International Journal of Nanomedicine, 2007). 
US patent ‘368 discloses microtube comprising an electrospun shell, an electrospun coat polymer over an internal surface of the shell and a cell or membrane-coated particle-of interest attached to the microtube is disclosed in claim 1 of US patent ‘368. Claim 1 of US patent ‘368 also discloses the first polymeric solution and second polymeric solution, which are the same as the instant claim 1 and the subject matter of the microtube of the dependent claims having the different components are either fully disclosed or would be obvious from claims 1-18 or US patent ‘368. The claims of the US patent do not disclose co-electrospinning two polymeric solution wherein one of the polymeric solution (second polymeric solution) comprises cell or membrane coated particle of interest, to provide the membrane coated particle of interest attached to microtube at the internal surface.

Zhang et al disclose electrospinning with bioactive macromolecules (e.g. collagen) to provide bioactive macromolecules (i.e. molecule of interest attached to the microtube (page 632; bioactive tissue scaffolds; and Table 3). Zhang et al also disclose encapsulated (i.e. attached) bioactive molecules by electrospun shell polymer for drug delivery (page 634: delivery of bioactive molecules) and the process would attached the molecule of interest to shell and/or internal surface. The polymeric solution disclosed in Zhang is capable of wetting the internal surface.
Therefore, given the fact that membrane coated particle of interest can be provide to microtube by co-electrospinning, one of ordinary skilled in the art can easily envisage that the membrane coated particle of interest in the nanotube of US patent ‘919 be provided by co-electrospinning process as disclosed by Zhang because the shell and coat of the microtube are regarded as “electrospun”. 
Claim 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Application 16/403,728 (2020/0087649). 
Although the claims at issue are not identical, they are not patentably distinct from each other because a microtube comprising an electrospun shell, an electrospun coat polymer over an internal surface of the shell and a particle of interest is attached to the microtube is disclosed in claim 1 of US Application ‘728. Claim 1 of US Application discloses a method of attaching a cell or a membrane-coated particle-of-interest to a microtube, the method comprising: co-electrospinning two polymeric solutions through co-axial capillaries, wherein a first polymeric solution of said two polymeric solutions is for forming a shell of the microtube and a second polymeric solution of said two 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10023474. 
Although the claims at issue are not identical, they are not patentably distinct from each other because a microtube comprising an electrospun shell, an electrospun coat polymer over an internal surface of the shell and a particle of interest is attached to the microtube is disclosed in claim 1 of US patent ‘474. Claim 1 of US patent discloses producing the microtube by electrospinning. The claims of US patent ‘474 discloses producing electrospun microtube by a method which comprises co-electrospinning two polymeric solutions through coaxial capillaries, wherein a first polymeric solution of said two polymeric solutions is for forming a shell of the microtube and a second 
Claim 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Application 15/446,228 (2017/0175296). 
US application ‘228 discloses a microtube comprising an electrospun shell, an electrospun coat polymer over an internal surface of the shell and a particle of interest is attached to the microtube is disclosed in claim 1 of US Application ‘228. Claim 1 of US Application discloses producing microtube by electrospinning. The claims of US Application ‘228 discloses process of producing electrospun microtube by a method which comprises co-electrospinning two polymeric solutions through co-axial capillaries to thereby produce the microtube, wherein a first polymeric solution of said two polymeric solutions is for forming a shell of the microtube and a second polymeric solution of said two polymeric solutions is for forming a coat over an internal surface of said shell, said first polymeric solution is selected solidifying faster than said second polymeric solution and a solvent of said second polymeric solution is selected incapable of dissolving said first polymeric solution. Claims 2-14 of US Application 
Zhang et al disclose electrospinning with bioactive macromolecules (e.g. collagen) to provide bioactive macromolecules (i.e. molecule of interest attached to the microtube (page 632; bioactive tissue scaffolds; and Table 3). Zhang et al also disclose encapsulated (i.e. attached) bioactive molecules by electrospun shell polymer for drug delivery (page 634: delivery of bioactive molecules) and the process would attached the molecule of interest to shell and/or internal surface. The polymeric solution disclosed in Zhang is capable of wetting the internal surface.
Therefore, given the fact that membrane coated particle of interest can be provide to microtube by co-electrospinning, one of ordinary skilled in the art can easily envisage providing membrane coated particle of interest in the nanotube of US application‘228 by co-electrospinning process as disclosed by Zhang with the expectation of expanding the arsenal of microtube for various applications with a reasonable expectation of success. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQUL HAQ whose telephone number is (571)272-6103.  The examiner can normally be reached on Mon-Fri 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 






/SHAFIQUL HAQ/Primary Examiner, Art Unit 1641